J-S20014-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: H.R.J., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :         PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: A.J.                            :      No. 1578 WDA 2018

                 Appeal from the Order Entered October 4, 2018
               in the Court of Common Pleas of Allegheny County
               Orphans' Court at No(s): CP-02-AP-0000067-2018

BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                                FILED MAY 20, 2019

       A.J. (“Father”) appeals from the Order granting the Petition filed by the

Allegheny County Office of Children, Youth and Families (“CYF”), and

involuntarily terminating Father’s parental rights to his daughter, H.R.J.

(“Child”), pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).1         We

affirm.

       Child was born to Father and Mother in October 2011. On July 26, 2016,

Child was admitted to Children’s Hospital with bruising to her face, chest,

lower back, buttocks and thighs. Father admitted to striking Child, and was

subsequently charged with and convicted of simple assault of a victim less

than six years old. Father was sentenced to twelve months of probation, and




____________________________________________


1 The trial court also involuntarily terminated the parental rights of Child’s
mother, A.K. (“Mother”). Mother has not filed an appeal from the termination
of her parental rights, nor is she a party to the instant appeal.
J-S20014-19


ordered to attend anger management and parenting classes, and to have no

unsupervised contact with Child.

      CYF subsequently became aware of Father’s abuse of Child, and

requested a shelter hearing. On July 27, 2016, following a hearing, Child was

adjudicated dependent.     Child was placed into the home of her paternal

grandfather and his paramour.

      On March 19, 2018, CYF filed Petitions seeking the involuntary

termination of Father’s and Mother’s parental rights to Child. On October 9,

2018, following a hearing, the trial court granted CYF’s Petition pursuant to

23 Pa.C.S.A. § 2511(2), (5), (8), and (b).      Father timely filed a Notice of

Appeal and a Concise Statement of matters complained of on appeal.

      Father raises the following issues for our review:

      1. Did the trial court abuse its discretion and/or err as a matter of
      law in granting the [P]etition to involuntarily terminate Father’s
      parental rights pursuant to 23 Pa.C.S.[A.] §[ ]2511(a)(2), (5),
      and (8)?

      2. Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that CYF met its burden of proving by clear and
      convincing evidence that termination of Father’s parental rights
      would best serve the needs and welfare of [C]hild pursuant to 23
      Pa.C.S.[A.] §[ ]2511(b)?

Father’s Brief at 6.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency

                                      -2-
J-S20014-19


      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often
      stated, an abuse of discretion does not result merely because the
      reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will.

            As we discussed in [In re] R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010),] there are clear reasons for applying an abuse of discretion
      standard of review in these cases. We observed that, unlike trial
      courts, appellate courts are not equipped to make the fact-specific
      determinations on a cold record, where the trial judges are
      observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).

      We will address Father’s claims together. First, Father alleges that CYF

failed to present clear and convincing evidence that Father was unable to care

for Child pursuant to subsections 2511(a)(2), (5) and (8). See Father’s Brief

at 18-21. According to Father, CYF’s case rested largely on the fact that Father

failed to consistently attend therapeutic sessions through Three Rivers

Adoption Council, (“TRAC”). Id. at 20. Father argues that his attendance at

the TRAC sessions was not a prerequisite to reunification, and therefore, his

                                      -3-
J-S20014-19


failure to attend all of the sessions could not be a basis for termination. Id.

at 20-21. According to Father, the classes were designed to assist with the

reunification process, and the evidence at the termination hearing proved that

Father had positive interactions with Child and displayed positive parenting

skills. Id.

      In his second claim, Father alleges that CYF did not present clear and

convincing evidence that termination of Father’s parental rights is in Child’s

best interests pursuant to Section 2511(b).     See Father’s Brief at 21-24.

Father claims that Child would suffer an emotional setback if Father’s parental

rights were terminated. Id. at 22-23. Father points to the testimony of Dr.

Neil Rosenblum, who stated that it “would be a disaster for [Child] to totally

be shut out from having contact with [Father,]” and that Child “needs her

relationship with [Father]….” Id. at 22 (citation to record omitted). Father

argues that permanent legal custody, rather than adoption, would better serve

Child’s interests. Id. at 23-24.

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [subsection] 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [subsection] 2511(b): determination of
      the needs and welfare of the child under the standard of best
      interests of the child. One major aspect of the needs and welfare
      analysis concerns the nature and status of the emotional bond

                                     -4-
J-S20014-19


      between parent and child, with close attention paid to the effect
      on the child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). This Court may affirm the

trial court’s decision regarding the termination of parental rights with regard

to any one subsection of section 2511(a), along with consideration of Section

2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

      Here, we will consider subsections 2511(a)(2) and (b), which provide as

follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. …

23 Pa.C.S.A. § 2511(a)(2), (b).




                                      -5-
J-S20014-19


      The Supreme Court set forth our inquiry under Section 2511(a)(2) as

follows:

             [Section] 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by clear
      and convincing evidence that the repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions
      and causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied by the parent. …

            This Court has addressed incapacity             sufficient    for
      termination under [Section] 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent, can
           seldom be more difficult than when termination is based
           upon parental incapacity. The legislature, however, in
           enacting the 1970 Adoption Act, concluded that a parent
           who is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the duties.

In re Adoption of S.P., 47 A.3d at 827 (quotation marks, brackets, and

citations omitted).

      This Court has stated that the focus in terminating parental rights under

Section 2511(a) is on the parent, but it is on the child pursuant to Section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc). In reviewing the evidence in support of termination under

Section 2511(b), our Supreme Court has stated as follows:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S.[A.] § 2511(b). The emotional needs and
      welfare of the child have been properly interpreted to include
      intangibles such as love, comfort, security, and stability. In In re

                                      -6-
J-S20014-19


      E.M., [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some citations and quotation

marks omitted; brackets omitted).

      A parent’s abuse and neglect are likewise a relevant part of this analysis:

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent. … Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (citations and quotation

marks omitted).

      Our Supreme Court has stated that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “[e]ven the most abused of children will often

harbor some positive emotion towards the abusive parent.” See In re T.S.M.,

71 A.3d at 267. The Supreme Court stated that “[t]he continued attachment

to the natural parents, despite serious parental rejection through abuse and




                                      -7-
J-S20014-19



neglect, and failure to correct parenting and behavior disorders which are

harming the children cannot be misconstrued as bonding.” Id.

      Thus, the court may emphasize the safety needs of the child. See In

re K.Z.S., 946 A.2d at 763 (affirming involuntary termination of parental

rights, despite existence of some bond, where placement with mother would

be contrary to child’s best interests). “[A] parent’s basic constitutional right

to the custody and rearing of his or her child is converted, upon the failure to

fulfill his or her parental duties, to the child’s right to have proper parenting

and fulfillment of [the child’s] potential in a permanent, healthy, [and] safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004).

      In its Opinion, the trial court addressed Father’s claims and concluded

that they lack merit.     See Trial Court Opinion, 1/11/19, at 4-7 (pages

unnumbered). We agree with and adopt the sound reasoning of the trial court,

and affirm on this basis with regard to Father’s claims. See id.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2018




                                      -8-
                                                                                 Circulated 05/02/2019 11 37 AM ·




   IN THE COURT OF CO:MJvION PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                          ORPHANS' COURT DIVISION

IN THE INTEREST OF:                                    CIDLDREN'S FAST TRACK APPEAL

H.R.J.,                                                 CP-02-AP-000067-2018
                                                        1578 WDA 2018
          A MINOR.
                                                       OPINION OF THE COURT




                                              OPINION

          Before the Court is a matter arising from an Order granting the petition of the Allegheny

County Office of Children, Y outh, and Families ("CYF") for Termination of the Parental Rights

(''TPR") of A.J., the Biological Father ("Father") of H.R.J. ("child"), pursuant to 23 Pa. C.S.

§§2511 (2), (5), and (8) and §2511 (b) The Court engaged in a two-step analysis by which it

found and determined .grounds to terminate under 23 Pa. C.S. §§2511 (a)(2),(5) and (8) existed;

then, this Court addressed the child's needs and welfare under 23 Pa. C.S. §2511 (b). [See In re

J. F.M., 71 A. 3 d 9 8 9 (Pa. Super 2013)] For the reasons set forth below, the Order of this Court

terminating the parental rights of Father A.J. should be affirmed.

          A party seeking termination of parental rights must establish by clear and convincing

evidence that the parent's conduct satisfies at least one of the statutory grounds for temrination;

if it is determined that this burden of proof has been met, then the trial court must next consider

the second step of the process, which entails a determination of whether termination best serves

the needs and welfare if the child. In re S.D. T., Jr., 934 A.2d 703 (Pa. Super 2007) In

reviewing an order terminating parental rights, the appellate court "is Limited to determining

whether the decision of the trial court is supported by competent evidence .. Absent an abuse of
discretion, an error of Jaw, or insufficient evidentiary support for the trial court's decision, the

decree must stand." In re S.H., 879 A.2d 802, 809 (Pa. Super 2005) When determining whether

terminating parental rights serves the child's needs and welfare, the Court mustexamine the

nature and status o� any bond between the parent and the child and consider whether severing

that bond would destroy a relationship that is "necessary and beneficial." In re P.A.B., 570 A.2d

522, 525 (Pa. Super 1990). Furthermore, the trial court is "the sole determiner of the credibility

of witnesses and resolves all conflicts in testimony." Id. To affirm, the appellate court need only

agree that grounds exist for termination under any one of the subsection of applicable law.

Adoption of C.J.P., 114 A.3d i046, 1050 (Pa. Super 2015). Pennsylvania law provides.for the




               (2).   The repeated and continued .incapacity, abuse, neglect or refusal of the
       parent has caused the child to be without essential parental care, control or subsistence
       necessary for his physical or mental well-being and the conditions and causes of the
      .incapacity, abuse, neglect or.refusal cannot or will not be remedied by the parent.


              (5) The child has been removed from the care of the parent by the court or under
      a voluntary agreement with an agency for a period of at least six months, the conditions
      which led to the removal or placement of the child continue to exist, the parent cannot or
      will not remedy those conditions within a reasonable period of time, the services or
      assistance reasonably available to the parent are not likely to remedy the conditions
      which led to the removal or placement of the child within a reasonable period of time and
      termination of the parental rights would best serve the needs and welfare of the child.


              [ ... ]


              (8)     The child has been removed from the care of the parent by the court or
      under a voluntary agreenient with an agency,' 12 months or more have elapsed from the
      date of removal or placement, the conditions which led to the removal or placement of
      the child continue to exist and termination of parental rights would best serve the needs
      and welfare of the child.


      23 Pa.C.S. § 2511 (a)(l), (a)(2), (a)(8).
                                Moreover,



                                 [t]he court in terminating the rights of a parent shall give primary
                        consideration to the developmental, physical and emotional needs and welfare of
                        the child. The rights of a parent shall not be terminated solely on the basis of
                        environmental factors such as inadequate housing, furnishings, income, clothing
                        and medical care if found to be beyond the control of the parent. With respect to
                        any petition filed pursuant to subsection (a) (1), (6) or (8), the court shall not .
                        consider any efforts by the parent to remedy the conditions described therein .
                        which are first initiated subsequent to the giving of notice of the filing of the
                        petition.


                A hearing was conducted in regards to the ''TPR" petition on October 4, 2018. The Court

.   _   heard.testimony.fromnumerous witnesses, .. including.. the-Biological-Father. -The .testimony--- -·

        accepted was that the minor child came into the care of Allegheny County Children Youth and

        Families ("CYF") on July 27, 2016 [NT 6, In 8-9] and was adjudicated dependent on September

        7, 2016. [NT 6, In . 10-11] The .child, H.R._J., was placed into the home of her paternal

        grandfather and his paramour (hereinafter referred to as "foster parents") for the past twenty-two

        months. [NT 19, In 4-10] The child was born to A.J. and AK., who abandoned the child. The

        child came into the care of CYF as a result of a physical assault by Father which resulted in harm

        to the child and a subsequent diagnosis of Post Traumatic Stress Disorder. [NT 6, In 15-25; NT

        7, In 13-22]. Father was prosecuted and convicted for simple assault of a victim under the age of

        twelve. [NT 17, ln 7-13] As a result of the criminal prosecution, Father was placed on probation

        for the criminal matter with many conditions similar to the goals of the dependency proceeding.

        CYF reunification goals were established to include: scheduled visitation with the child; anger

        management; mental health evaluation and compliance with treatment; housing requirements;
    and to comply/maintain contact with the agencies involved with supervision over both matters.

    [NT 14, In 13-18}.

               Throughout the life of this case, Father's parenting and participation has been at issue.

    Credible testimony was provided by Elva Chavez, a CYF caseworker assigned to this matter.

    Ms. Chavez testified that Father did complete the anger management and mental health programs

    at Positive Pathways, which were also required by the criminal prosecution. Father, however,

   failed to successfully complete family therapy with the child. Not completing family therapy

   yielded noncompliance with the CYF goal of mental health treatment, because family therapy

   was an important element as the original reason for removal was an assault by Father.                                              [NT 15,

_____ __ In ? �14l_G�s-�.1.Y�t.:lc�_r_ Gh.ll:Y�:z;_Je§tifi�4 _9i:�4tll:b: regarding __99.119.�§ _qf..th:�__ f':!th�:r '. � llj:}J}i_!:ytC>_

   parent the child as he has not had the child in his care for near I y two years. Further, when last in

   his sole custody the child suffered physical abuse. [NT 16, ln 16-14] The caseworker noted

   that in addition to the above, the Father lacked consistency with Court ordered visitation

   schedule. From March 2017 to January 2018, Father met for visits 8 out of 45 times or less than

  20% of the permitted visitation schedule. [NT 18, ln 1-2}. It is this lack of consistency that has

  plagued Father throughout this case.

               The Court heard from witness Lily Vandik of Three Rivers Adoption Council. This

  agency received a referral for the child's family to perform an assessment to include

  psychosocial evaluation. Ms. Vandik detailed to the Court the numerous attempts she and her

  colleague made to schedule evaluations with the Father. Father and child were scheduled to

  meet with the agency worker bi-weekly for therapy session through Three Rivers Adoption

  Council (TRAC). The goal of the meetings were to address Father's coping skills and identify

  triggers that cause hint anger, specifically which gave rise to the removal of the child and-the


                                                            \
                           initiation of dependency proceedings. (NT 53, ln 11-19] In total, Father sporadically attended 7

                           sessions between February 2018 and July 2018 and he missed or cancelled sessions in between.

                           [NT 52, 1n 4-11] Ms. Vandik offered Father an open schedule to avoid potential scheduling

                           conflicts so that he could meet his goals of family therapy, but Father chose not to attend this

1 ·
                           Court's mandated sessions because "he felt that he was getting what was needed at a different

                           service
                               .
                                   provider," despite
                                               -
                                                      the. Court order. [NT
                                                                         .
                                                                            54, In .7-16].
                                                                                    .
                                                                                           As a result
                                                                                                   .
                                                                                                       of this inaction,
                                                                                                                .
                                                                                                                         Ms'.

                           Vandik closed the referral in the case. [Id. at 20-23]

                                   This Court found that.Father only adhered to the CYF goals that wereconsistent with the

                           Probation Department of the Criminal Division. Father failed to adequately address any

... . .......... ··-       �d.                  Further, Dr. Rosenblum opined that the environment, provided by her foster parents,

        provides the child with the stability and security she needs to move forward in her adjustment.

        [NT 107, ln 1-3] In his expert. clinical opinion "that she has a very meaningful and positive

        attachment to the foster parents, who have been psychological parents now for the last two

        years." [NT 96, ln 17-20]

                 This Court acknowledged through the Father's testimony_thathe loves the child and the

        child loves her Father. The Court identified that an emotional bond existed between Father and

        child. However, after deliberate consideration and review of the record, the Court made a

        specific finding that the emotional bond is significantly outweighed by the inability for Father to

________________ �f'f€::�!iy_�l_y_ ���-n!__th�--�hilcl __i.i}_l_igl1t .9.f_l!i� -��dm��JaGk of__commitmenttobe a parent, respond to _

       the child's emotional needs and her existing adjustment concerns. It is in this Court's opinion

       that a significant ( emphasis added) bond existed with the foster parents so much that the child -

       thinks of them as mom and dad, and that foster parents are providing the needs and welfare of

       the child. The fact that a biological parent loves their child is only one component of parenting ..

       There are other components necessary to effectively parent, which Father falls short. The

       components of permanency, trust, and emotional dependency have been effectively provided to

       the child by the foster parents for the past twenty-two months. A Father owes his child a duty to

       provide them with love, protection, guidance and support. (See In re B.M.N., 856 A.2d 847, 855

       (Pa. Super. 2004). A child's needs both, "'physical and emotional, cannot be met by a merely




         A. {Dr. Rosenblum] Well, father has had some starts and stops and some spurts of visitation. To cut to the chase,
      if we look at his actions over the last two and one half yea rs he has not been able to make his daughter a priority.
      He has not been able to stick with the TRAC program. He's not been able to visit consistently.
      He has floundered in hi_s life ...._ But the bottom l_ine is that two and a half vears has gone by and father has not been
      able to take sufficient steps to demonstrate that he is capable of providing a stable, secure home and supportive
      environment for his daughter. Or is capable of making her a priority. So it continues to be my testimony that an
      alternative permanency goal is indicated at this time. [NT 100, In 4-25]
                                  passive interest in the development of the child.": Id. at 855 (quoting In re C.M.S., 832 A.2d

                                  457, 462 (Pa. Super. 2003)); accord In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).



                                                                                                     CONCLUSION

                                              The evidence discussed above amply supported the Court's conclusion that Father had

                                 nearly two years to demonstrate his commitment to parent the child. Father chose not to avail

                                 himself of the available resources to nourish the parent-child relationship and understand her

                                 needs. Father failed to provide the consistent and steady contact/visitation over a period of time

                                 sufficient to demonstrate a serious intent to re-establish parental responsibilities.                                                    A    '"parent

. -··   ---·-·· ··- ··- --
                                 who --··cannot
                             . ·-······-·-. ..  or will       not meet the requirements within---·-··a ·····--
                                                    ---······-·- ·-····-----·-· -------- -···-····- .. ·-- --·-······· -·-------·· ---
                                                  --·····
                                                                                                                                       reasOI"!!!°l
                                                                                                                                           -·
                                                                                                                                                    J!�Ji:g:i�_ fQHQw}11g _ip.t�fY.t!pJi.9_11__py_ .. . _   __ · ···- .. _ .

                                 the state may properly be considered unfit"' and have his parental rights terminated. K.Z.S., 946

                                 at 759 (quoting In re B.L.L., 787 A.2d 1007, 1013 (Pa. Super. 2001)). The Court finds the

                                 evidence more than sufficient to conclude that Father cannot or will not remedy the issues that

                                 brought the child into care nods willing to make the child a priority in his life. The child's bond

                                 with the Biological Father "no longer helps but rather hinder]s] the child".2 It is clear that the

                                 foster home provides security for the child and that the child is bonded to them. CYF has carried

                             the burden of proving by clear and convincing evidence that Father's rights should be terminated

                             to serve the child's best interest. The Court is hopeful that the foster parents (paternal

                             grandfather and his paramour) will still allow for contact and communication with Father, so that

                             the bond is not entirely broken. Therefore, for these reasons, the Court's order should be

                             affirmed.




                             2
                                 In re P.A.B., 570 A.2d 522, 526 (Pa. Super. 1990)
BY THE COURT:




pµJd�
The Hon. David L. Spurgeon